PORTIONS OF THIS EXHIBIT MARKED BY [**] HAVE BEEN OMITTED PURSUANT TO RULE
601(B)(10) OF REGULATION S-K. THE OMITTED INFORMATION IS (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED.








LETTER AGREEMENT NO. 4 (“Letter Agreement”)
TO GTA No. 1-2299982290


March 31, 2020


Willis Lease Finance Corporation
4700 Lyons Technology Parkway
Coconut Creek, FL 33073




WHEREAS, General Electric Company, acting through its GE Aviation business unit
(hereinafter individually referred to as “GE” or “Seller”), and Willis Lease
Finance Corporation, a corporation organized under the laws of Delaware, U.S.A.
(hereinafter individually referred to as “WLFC” and together with any of its
affiliates to which title may be caused to be transferred, “Buyer”) (GE and WLFC
being hereinafter collectively referred to as the “Parties”) have entered into
General Terms Agreement 1-2299982290 dated May 26, 2010, and Amendment No. 2
dated December 22, 2017 (as heretofore supplemented and amended, the “GTA”); and


WHEREAS, the GTA contains the applicable terms and conditions governing the sale
by GE and the purchase by Buyer of Spare Engines, related equipment and spare
parts therefore in support of Buyer’s GE powered fleet of aircraft.


NOW THEREFORE, in consideration of the mutual covenants herein contained, the
Parties agree as follows:


1.
Purchase by Buyer. Buyer agrees to purchase and take delivery of three (3) spare
[**] (the new “Spare Engines”), direct from GE in accordance with the delivery
schedule set forth in Attachment A hereto (the “Spare Engines Delivery
Schedule”) on a specific date to be agreed between Buyer and Seller (the
“Delivery Date”) in factory new condition, in accordance with the terms and
conditions as set forth herein (including the Attachments) and as further
described in the Acceptance Certificate, Attachment E for each such Spare
Engine. The purchase of the Spare Engines is subject to the terms and conditions
of the GTA.



1.A    Transfer of Title, Delivery. Seller shall transfer to Buyer upon
delivery, as such term is defined herein below, good and marketable title to the
new Spare Engines. Buyer and Seller have agreed the delivery location for such
Spare Engines shall be the Seller’s facility at [**] (the “Delivery Location”).
Title shall pass to Buyer at the Delivery Location, or at a location otherwise
agreed to in writing by the Parties. Delivery shall be Ex-Works at the Delivery
Location.
1.B    Security Interests. Upon delivery, the Spare Engines shall be free and
clear of all security interests including without limitation any mortgage,
chattel mortgage, charge, pledge, lien, conditional sale agreement, title
retention agreement, equipment trust


    


PROPRIETARY INFORMATION NOTICE The information contained in this document is GE
Proprietary Information and is disclosed in confidence. It is the property of GE
and shall not be used, disclosed to others, or reproduced without the express
written consent of GE. If consent is given for reproduction in whole or in part,
this notice and the notice set forth on each page of this document shall appear
on any such reproduction. Export control laws may also control the information
contained in this document. Unauthorized export or re-export is prohibited.

--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 4




agreement, lease, encumbrance, assignment, right of set-off or any other
agreement or arrangement having the effect of conferring security. Upon delivery
of each Spare Engine, GE shall provide Buyer with a Bill of Sale in the form
attached hereto as Attachment F.
1.C     Purchase Price. Subject to and contingent upon Buyer purchasing and
taking delivery of all (3) new Spare Engines, GE agrees to provide Buyer with a
new Spare Engine [**] price of [**] noted in Attachment B. This [**] price will
be made available to Buyer for each Spare Engine purchased by Buyer, with
delivery schedules as noted in Attachment A. For avoidance of doubt, the [**]
Spare Engine price includes the [**] or [**] listed in Attachment D. Provided GE
transfers good and marketable title (as described in paragraph 1.B, above) to
the Spare Engines in their then current [**] state (as further described in the
applicable bill of sale) to Buyer prior to or concurrent with Buyer’s payment,
the full purchase price for the Spare Engines pursuant to this Letter Agreement
shall be paid on or before March 31, 2020, less [**] that will be retained by
Buyer for security under the leases with GE (defined as the “Advance Fee” under
such leases between Buyer and GE). The Advance Fee shall be applied as [**] each
for ESNs [**] and [**], and [**] for ESN [**]. Buyer shall return the Advance
Fee to GE upon the end of the lease of each of the Spare Engines. All payments
shall be made in the currency of the United States of America by wire transfer
of immediately available funds to the account listed on GE’s invoice. If Buyer
requests, GE shall provide commercially reasonable efforts to assist Buyer in
purchasing neutral QEC kits from third-party vendors.
1.D    Lease of New Spare Engines. Immediately upon title transfer of the new
Spare Engines to Buyer, GE shall lease each of the new Spare Engines from Buyer
in their then current condition for a [**] year period at a lease rate of [**]
per Spare Engine, per month pursuant to a mutually agreed to lease general terms
agreement and lease. To the extent not completed prior to delivery, GE
acknowledges and agrees that following the commencement of the leases for the
Spare Engines, it shall be responsible for completing the [**], which shall be
completed by no later than [**] (“Remedy Date”), except in the unlikely event an
applicable Spare Engine [**], the Remedy Date shall be delayed to no later than
[**]. GE shall confirm to the Buyer in writing on or before [**], that the [**]
(as defined in paragraph 1F below) for each of the Spare Engines has been
completed and all applicable airworthiness documents have been issued
accordingly.
1.E    Existing Lease Engines. In addition to the lease of the new Spare
Engines, GE shall extend each of the leases of the [**] engines currently on
lease from Buyer (specifically, ESNs [**]) for an additional [**] year period
beyond the existing lease term for each respective lease at the [**] pursuant to
a mutually agreed revision of the lease general terms agreement and lease.
1.F    [**]


2.
Repurchase Option. In order to assure that an adequate supply of GE Spare
Engines are available to support the worldwide operating fleet of GE powered
aircraft, GE reserves the option, for a limited period of time following the
sale of Spare Engines to Buyer, to repurchase



    
2
GE PROPRIETARY INFORMATION
(subject to restrictions on first page)

--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 4




Spare Engines which Buyer proposes to utilize for other than its own operating
purposes, other than (i) a sale to an affiliate or an owner trustee for the
benefit of an affiliate or (ii) an offer to sell such Engine to a bona fide
third party leasing company, investment fund, bank or other purchaser while such
Engine is subject to a bona fide lease to an airline operator, and Buyer remains
as servicer until the re-purchase option is satisfied. Accordingly, if prior to
the accumulation of [**] Flight Hours on any Spare Engine sold hereunder, Buyer
elects to a) offer such Spare Engine including neutral QEC for resale or b)
undertake action to cause components or parts of such Spare Engine to be made
available for sale, Buyer shall give GE prompt advanced written notice of such
determination (“Buyer’s Notice”). Promptly upon receipt of such notice, GE shall
have the option to repurchase the Spare Engine from Buyer (the “GE Repurchase
Option”) at the lower of (i) the net price (the GE quoted spare engine price
less any allowances or other credits available to, and exercised by, Buyer) at
which such Spare Engine was sold by GE to Buyer, plus the actual cost of any
QEC, [**], [**] or additional equipment purchased by Buyer and installed on the
Spare Engine, less an amount to cover any use and operation of the Spare Engine
which, as agreed by the Parties, shall be equal to then current restoration
charges per operating hours and cycles applicable to the equivalent GE lease
pool engine; or (ii) any lower amount contained in any current, bona fide offer
made to Buyer by a third party for such Spare Engine including the actual cost
of any QEC, [**], [**] or additional equipment purchased by Buyer and installed
on the Spare Engine. If requested by GE, an independent expert, jointly
designated by GE and Buyer, shall verify such offer while maintaining in
confidence the identity of such third party. GE shall give Buyer notice of its
decision to decline or exercise such GE Repurchase Option within [**] business
days of its receipt of Buyer’s Notice. Fulfillment by GE of GE Repurchase Option
shall be conditional upon technical inspection, review and acceptance of the
Spare Engine and its records by GE and the execution of a mutually acceptable
purchase agreement. If GE Repurchase Option “i” is exercised by GE, upon
completion of the repurchase, GE shall restore to Buyer’s account any allowances
or credits applied to reduce the GE quoted spare engine price.


3. [**] Engine Stands and Bags.
GE agrees to provide, [**] new OEM approved transportation [**] stands (the
“[**]”) and [**] new full engine bags for the new Spare Engines. GE will provide
loaned shipping stands until [**] are available, and GE will provide PDF copies
and original copies of [**] bills of sale to Buyer when [**] become available,
which shall occur no later than [**].
Disclaimers. The Warranty for the new Spare Engines is set forth in the GTA.
EXCEPT FOR THE WARRANTIES SET FORTH IN THE GTA SELLER HEREBY DISCLAIMS AND BUYER
HEREBY WAIVES ANY AND ALL REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING BUT NOT LIMITED TO ANY IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE OR MERCHANTABILITY, DEALING OR USAGE OF TRADE, AND ALL OBLIGATION AND
LIABILITY IN TORT, NEGLIGENCE OR STRICT LIABILITY, AS TO AIRWORTHINESS,
CONDITION OR DESIGN OF THE SPARE ENGINES OR [**] OR ANY PART THEREOF, AND BUYER
HEREBY WAIVES, RELEASES AND DISCLAIMS EXPECTATION OF OR RELIANCE UPON ANY SUCH
WARRANTY, OBLIGATION OR LIABILITY.


    
3
GE PROPRIETARY INFORMATION
(subject to restrictions on first page)

--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 4




4.
Technical Publications and Data.

Upon Buyer’s written request, GE, at no additional cost to Buyer, shall provide
Buyer with the electronic technical manuals, including revisions thereof, as
applicable for Spare Engine model. Electronic technical manuals will be made
available by GE to Buyer through GE Sites. All electronic technical manuals
provided by GE shall be in the English language and in accordance with mutually
agreed upon provisions of the ATA 2200 Specification or S1000D Specification, at
GE’s option.
5.
Technical Training.

A. Scope:
The training furnished under this Agreement shall be as follows:


▪Product – as previously defined in this Agreement ([**] Spare Engines).
▪
Quantity – [**] Student-Days* at no charge shall be provided to Buyer for each
[**] Spare Engine delivered.

▪Courses – detailed in training catalog.


* Student-Days = the number of students multiplied by the number of class days
Upon Buyer’s written request, GE will provide a quotation for technical
training.
The courses will be detailed in the GE training catalog:
•
Standard Line Maintenance Training  

o   General Familiarization
o   PowerPlant Line & Base Maintenance
o   Borescope Inspection
Student shall be an employee of the Buyer, unless written approval received from
GE prior to scheduling the training.    
The Customer Support Manager, in conjunction with appropriate GE Training
representatives, will be available to conduct a review session with Buyer to
schedule required training.
B.
Training Location

Unless arranged otherwise with GE concurrence, training shall be provided by GE
in English at one or more of the GE designated facilities identified in the
training catalog.
If an alternate site is desired, GE will furnish a quotation with following
minimum conditions that must be met in order to deliver “equivalent” training at
the alternate site.
1.
Buyer will be responsible for providing acceptable classroom space and equipment
– including engines, special tools, and hand tools required to conduct the
training.



    
4
GE PROPRIETARY INFORMATION
(subject to restrictions on first page)

--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 4




2.
Buyer will pay GE’s travel and living charges for each GE instructor for each
calendar day, or fraction thereof, such instructor is away from GE’s designated
facility, including travel time and administrative fees.

3.
Buyer will pay for round-trip transportation for GE’s instructors and shipment
of training materials between the designated facility and such alternate
training site.

C.
Buyer Responsibility

During engine maintenance training at any of the GE designated facilities, Buyer
shall be responsible for its personnel’s typical expenses such as:
•
Air and ground transportation expenses

•
Lodging (hotel accommodations)

•
Meals

•
All Medical – physicians, medication, emergencies, etc.

•
Other various and sundry expenses (visits to other businesses, entertainment,
etc.).

Buyer will be responsible for shipping costs of training materials in all cases.
6.
Notices. All notices under, or in connection with, this Letter Agreement will be
given in writing by means of an overnight courier service or facsimile
transmission, with a copy by e-mail, to the respective addresses or facsimile
numbers given below or such other address or facsimile number as the recipient
may have notified to the sender in writing. Any notice is deemed given when
received by the recipient (or if receipt is refused by the recipient, when so
refused).

To Buyer
To General Electric Company
Willis Lease Finance Corporation
60 East Sir Francis Drake Boulevard, Suite 209
Larkspur, CA 94939


Attention:


Telephone:


Email:
GE Aviation
One Neumann Way, MD F104
Cincinnati, OH 45215


Attention:


Telephone:


Email:



7.
Miscellaneous.

a)
Benefit of Agreement. Neither Buyer nor Seller shall assign or transfer all or
any of its rights or obligations under this Letter Agreement; provided, however,
WLFC may cause any affiliate to take title to any Spare Engine at delivery in
accordance with this Letter Agreement and the GTA.

b)
Counterparts. This Letter Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.



    
5
GE PROPRIETARY INFORMATION
(subject to restrictions on first page)

--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 4




8.
Obligations. The obligations set forth in this Letter Agreement are in addition
to the obligations set forth in the GTA. In the event of conflict between the
terms of this Letter Agreement and the terms of the GTA, the terms of this
Letter Agreement shall take precedence. Terms which are capitalized but not
otherwise defined herein shall have the meaning given to them in Article I of
the GTA.



9.
Confidentiality of Information. This Letter Agreement contains information
specifically for Buyer and GE, and nothing herein contained shall be divulged by
Buyer or GE to any third person, firm or corporation, without the prior written
consent of the other Parties, which consent shall not be unreasonably withheld;
except that prior written consent shall not be required (i) for disclosure by GE
of this Letter Agreement, to an Engine program participant, joint venture
participant, engineering service provider or consultant to GE so as to enable GE
to perform its obligations under this Letter Agreement or to provide
informational data; (ii) for disclosure by Buyer of this Letter Agreement and
related data given by GE to Buyer to Buyer’s subsidiaries and affiliates,
including, Willis Engine Structured Trust V, Willis Engine Structured Trust IV,
Willis Engine Structured Trust III, Willis Engine Securitization Trust II,
Willis Aeronautical Services, Inc., Willis Asset Management Limited, CASC Willis
Engine Lease Company Limited and Willis Mitsui & Co Engine Support Limited;
(iii) to the extent required by Government agencies, by law, or to enforce this
Letter Agreement; and (iv) to the extent necessary for disclosure to the
Parties’ respective insurers, accountants or other professional advisors who
must likewise agree to be bound by the provisions of this paragraph. In the
event (i), (ii) or (iv) occur, suitable restrictive legends limiting further
disclosure shall be applied. In the event this Letter Agreement, or other GE
information or data is required to be disclosed or filed by government agencies
by law, or by court order, Buyer shall notify GE at least thirty (30) days in
advance of such disclosure or filing and shall cooperate fully with GE in
seeking confidential treatment of sensitive terms of this Letter Agreement.





















    
6
GE PROPRIETARY INFORMATION
(subject to restrictions on first page)

--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 4






Please indicate your agreement with the foregoing by signing two (2) duplicate
originals as provided below.


Very truly yours,


WILLIS LEASE FINANCE
CORPORATION
GENERAL ELECTRIC
COMPANY


/s/ Brian R. Hole


/s/ Michael P. Munz
SIGNATURE
SIGNATURE


Brian R. Hole


Michael P. Munz
PRINTED NAME
PRINTED NAME


President


GM – N. America Sales
TITLE
TITLE


March 31, 2020


March 31, 2020
EXECUTION DATE
EXECUTION DATE
 
 











    
7
GE PROPRIETARY INFORMATION
(subject to restrictions on first page)

--------------------------------------------------------------------------------


LETTER AGREEMENT NO. 4




ATTACHMENT A








Spare Engines or [**] Delivery Schedule




[**]












    
A-1
GE PROPRIETARY INFORMATION
(subject to restrictions on first page)

--------------------------------------------------------------------------------


LETTER AGREEMENT NO. 4




ATTACHMENT B - PRICE




PRICES FOR NEW [**] SPARE ENGINE


Prices Applicable to Deliveries through [**]


Item




[**]
Price
March 2020 US Dollars


[**]


A.    Prices are effective for basic Spare Engine (including associated
equipment and maximum climb thrust increase), Option Equipment and Modules
delivered to WLFC by GE on or before [**]. The prices are Ex Works, [**], or
point of manufacture, subject to adjustment for escalation, and WLFC shall be
responsible, upon delivery, for the payment of all taxes, duties, fees or other
similar charges.


B.    The [**] pricing is for reference only. Actual price will be based on
vendor catalog price in effect at the time of delivery.


C.    [**]definition subject to change by GE based on modifications in
configuration, assembly processes, and/or shipping requirements.





















    
B-1
GE PROPRIETARY INFORMATION
(subject to restrictions on first page)

--------------------------------------------------------------------------------


LETTER AGREEMENT NO. 4




ATTACHMENT C
Conditions For Delay/Cancellation
1.     Cancellation of Spare Engines
Buyer recognizes that harm or damage will be sustained by GE if Buyer fails to
accept delivery of the Spare Engines when duly tendered. Within [**] calendar
days of any such cancellation or failure to accept delivery occurs, Buyer shall
remit to GE a cancellation charge equal to [**] of the new Spare Engine base
price, and a cancellation charge equal to [**] of the used Spare Engine base
price in accordance with Attachment B hereto.
The Parties acknowledge such cancellation charge to be a reasonable estimate of
the minimum harm or damage to GE in such circumstances.
GE shall retain any progress payments or other deposits made to GE for any such
cancelled Engine or failure to accept delivery. Such progress payments will be
applied to the cancellation charge for such Engine, Progress payments held by GE
in respect of any such Engine which are in excess of such amounts will be
promptly refunded to Buyer, provided Buyer is not then in arrears on other
amounts owed to GE.
[**]
In addition, if GE is unable or unwilling to deliver good and marketable title
to each of the Spare Engines in their then current unfinished state (as further
described in the applicable bill of sale) on or before [**], at its option,
Buyer may withhold payment for the Spare Engines until GE produces the required
documentation.








    
C-1
GE PROPRIETARY INFORMATION
(subject to restrictions on first page)

--------------------------------------------------------------------------------


LETTER AGREEMENT NO. 4




ATTACHMENT D


[**]




















    
D-1
GE PROPRIETARY INFORMATION
(subject to restrictions on first page)

--------------------------------------------------------------------------------


LETTER AGREEMENT NO. 4




ATTACHMENT E


FORM OF


CERTIFICATE OF ACCEPTANCE


Willis Lease Finance Corporation (“Buyer”) hereby delivers this Certificate of
Acceptance pursuant to the Letter Agreement dated as of 31 March 2020, by and
between General Electric Company (“Seller”) and Buyer (the “Engine Sales
Agreement”), in connection with the sale by Seller to Buyer of the new General
Electric model [**] aircraft engines bearing the manufacturer’s serial number
(the “Engines”) Engines: [**]; and acknowledges and agrees as follows:
(a)
The Engines currently require [**]. Seller is obligated to complete [**], at no
further cost to or consideration from Buyer no later than [**];



(b) Buyer has agreed to accept the Engines, including all technical records, and
is satisfied the Engines conform with the delivery condition requirements as set
forth in the Engine Sales Agreement, with the exception of the completion of
[**] identified above; and
(c)
Upon completion of [**], Buyer shall furnish an Addendum to the Certificate of
Acceptance acknowledging completion of [**]; provided, however, the existence of
[**] or execution of any Addendum to this Certificate of Acceptance shall not
effect Buyer’s acceptance of the Engines as of the date hereof.

Date:






Willis Lease Finance Corporation


By:


Name:             


Title:                 






    
E-1
GE PROPRIETARY INFORMATION
(subject to restrictions on first page)

--------------------------------------------------------------------------------


LETTER AGREEMENT NO. 4




ATTACHMENT F


FORM OF


BILL OF SALE




Pursuant to the Letter Agreement, dated [DATE], by and between Willis Lease
Finance Corporation and General Electric Company (“Seller”) (the “Engine Sales
Agreement”), and for and in consideration of the purchase price, and other good
and valuable consideration, the payment of which is described in the Engine
Sales Agreement, Seller, the owner of full legal and beneficial title to:
Identification of the Engine
Engine Model            Engine Serial Number
[**]                xxx-xxx




has as of the 31st day of March, sold, granted, transferred and delivered all
right, title, and interest in and to the above listed engine (the “Engine”) to
Willis Lease Finance Corporation (“Buyer”), and to its successors and assigns,
to have and to hold said Engine forever. The Engine currently requires [**].
Seller is obligated to complete [**], at no further cost to or consideration
from Buyer no later than [**]. Upon completion of [**], Seller shall furnish an
Addendum to the Bill of Sale acknowledging completion of [**]; provided,
however, the existence of [**] or execution of the Addendum thereto shall not
effect the good and marketable title to the Engine conveyed to Buyer on the date
hereof.


Seller hereby warrants to Buyer that at the time of delivery of the Engine to
Buyer, Seller was the lawful owner of the Engine with good title thereto; that
the Engine is free from all claims, liens, encumbrances and rights of others;
that Seller has good and lawful right to sell the Engine; that there is hereby
conveyed to Buyer on the date hereof good and marketable title to the Engine
free and clear of all liens, claims, charges and encumbrances and that Seller
will warrant and defend such title against all claims and demands of all
persons, whomsoever arising from any event or condition occurring prior to the
delivery of the Engine by Seller to Buyer.


This Bill of Sale will be governed in accordance with the laws of the State of
New York, U.S.A.; except, that New York conflict of law rules will not apply if
the result would be the application of the laws of another jurisdiction.














    
F-1
GE PROPRIETARY INFORMATION
(subject to restrictions on first page)

--------------------------------------------------------------------------------

LETTER AGREEMENT NO. 4






The undersigned has caused this Bill of Sale to be signed by a duly authorized
officer as of this ______day of [Month, Year].
GENERAL ELECTRIC COMPANY


        
By: ____________________________________


Printed Name: ___________________________


Title: __________________________________






    
F-1
GE PROPRIETARY INFORMATION
(subject to restrictions on first page)

--------------------------------------------------------------------------------


LETTER AGREEMENT NO. 4




ATTACHMENT G


ADDENDUM TO


BILL OF SALE & CERTIFICATE OF ACCEPTANCE


Pursuant to (i) the Bill of Sale dated March 31 2020, by General Electric
Company (“Seller”) (the “Bill of Sale”), Seller sold, granted, transferred and
delivered all right, title, and interest in and to the [**] engine having engine
serial number xxx-xxx (the “Engine”) to Willis Lease Finance Corporation
(“Buyer”) on March 31 2020 ("Sale Date"), and (ii) the Certificate of Acceptance
dated March 31 2020, delivered by Buyer, Seller and Buyer now wish to agree and
acknowledge that the [**] have now been completed and acknowledged as such by
the execution of this Addendum. Execution of this Addendum, however, shall not
effect the transfer of good and marketable title to the Engine conveyed to Buyer
on the Sale Date.


This Addendum will be governed in accordance with the laws of the State of New
York, U.S.A.; except, that New York conflict of law rules will not apply if the
result would be the application of the laws of another jurisdiction.


The undersigned has caused this Addendum to be signed by duly authorized
officers as of this ___ day of [Month, Year].


GENERAL ELECTRIC COMPANY




By: ___________________________________


Printed Name:___________________________


Title: __________________________________


WILLIS LEASE FINANCE CORPORATION


By: ___________________________________


Printed Name:___________________________


Title: __________________________________




    
G-1
GE PROPRIETARY INFORMATION
(subject to restrictions on first page)